Citation Nr: 0331112	
Decision Date: 11/10/03    Archive Date: 11/17/03	

DOCKET NO.  94-38 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction, to include as due to the veteran's service-
connected lumbosacral strain. 

2.  Entitlement to an increased initial rating for 
neurogenic bladder, currently evaluated as 60 percent 
disabling. 

3.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active duty for training in June 1990, and 
active service from November 1990 to August 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

The Board remanded the appeal in October 2000.  A May 2002 
RO decision increased the evaluation for the veteran's 
service-connected lumbosacral strain from 10 percent to 40 
percent, effective July 31, 1992, and the evaluation for his 
neurogenic bladder from 10 percent to 60 percent, effective 
March 20, 2000.  


REMAND

The Board's October 2000 remand directed that certain 
development be accomplished.  It does not appear that the VA 
orthopedic examination provided all of the information 
requested.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Further, the evidence reflects that the veteran's erectile 
dysfunction has been associated with lumbosacral 
radiculopathy and lumbar degenerative disc disease.  
However, it is unclear if the veteran's radiculopathy or 
degenerative disc disease are proximately due to or have 
been chronically worsened by his service-connected 
lumbosacral strain.  

Further, the criteria for evaluating back disorders have 
been amended.  Also, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003), the United States Court of Appeals for 
the Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C. § 5103(b)(1).  The Court made a conclusion similar 
to the one reached in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. 
Cir. 2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Court found that the 30-day period provided in 
§ 3.159(b)(1), to respond to a VCAA duty to notify, is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development and to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA 
notice.  

Accordingly, the appeal is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America  v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
etiology of any currently manifested 
degenerative disc disease and the nature 
and extent of his service-connected 
lumbosacral strain.  The claims folder 
must be made available to the examiner 
for review and the examination report 
should reflect that such review is 
accomplished.

The examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not that the veteran currently 
has degenerative disc disease that is 
proximately due to or been chronically 
worsened by his service-connected 
lumbosacral strain.  If degenerative 
disc disease cannot be medically linked 
or attributed to the veteran's service-
connected lumbosacral strain, on a 
medical scientific basis, and without 
invoking processes relating to guesses 
or judgments based upon mere conjecture, 
the examiner should clearly and 
specifically so specify in the 
examination report.  

The examiner is also requested to 
identify all symptoms that are related 
to the veteran's service-connected 
lumbosacral strain, including whether he 
has any lumbar radiculopathy related to 
his lumbosacral strain.  The examiner 
should record the range of motion of the 
lumbar spine in degrees and state 
whether the range of motion represents 
normal range of motion or slight, 
moderate, or severe limitation in the 
range of motion of the lumbar spine.  
The examiner should consider pain on 
motion in determining whether limitation 
of motion, if any, is slight, moderate, 
or severe.  

The examiner should state whether there 
are any abnormal neurological findings 
pertaining to the low back due to the 
veteran's service-connected lumbosacral 
strain, i.e., symptoms compatible with 
sciatic neuropathy such as 
characteristic pain and demonstrable 
muscle spasm or absent ankle jerk.  The 
examiner should state the frequency, 
severity, and duration of the attacks of 
these symptoms, if present.  

It is further requested that the 
examiner indicate if the service-
connected lumbosacral strain causes 
weakened movement, excess fatigability, 
and incoordination.  With respect to any 
subjective complaints of pain, the 
examiner is requested to specifically 
comment on whether pain is visibly 
manifested on movement of the joints, 
the presence and degree of, or absence 
of, muscle atrophy attributable to the 
service-connected lumbosacral strain, 
the presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service-connected 
lumbosacral strain, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected lumbosacral strain.  

3.  Thereafter, the RO should 
readjudicate the issues on appeal with 
appropriate consideration of changes to 
the rating criteria, including for 
intervertebral disc syndrome, as 
applicable, effective September 23, 
2002.  67 Fed. Reg. 54,345-54,349, 
August 22, 2002.  Appropriate 
consideration should also be given to 
the changes to rating criteria for 
evaluating the spine, effective 
September 26, 2003.  68 Fed. Reg. 
51,454-51,458, August 27, 2003.  If any 
claim remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
afforded the appropriate period of time 
to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




